DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s arguments and amendments filed on 04/07/2022 amending claims 1, 2, 14 and 15; and adding new claims . Claims 1 – 9, 12 – 15, 18, 19, 21 and 22 are examined.  Claims 16, 17 and 20 remain withdrawn from consideration as a result of applicant reply to the restriction requirement mailed on 05/19/2021.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “leading edge of the shroud is disposed in the forward direction of an entirety of the turbine section” and “leading edge of the splitter is disposed in the forward direction of an entirety of the turbine section” must be shown or pointed out or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1 and 15 are objected to because of the following informalities:  claims 1 and 15 each recite “generate thrust in the aft direction”.  Exhaust is generated in the aft direction that creates a thrust force in the forward direction.  This is interpreted as best understood as the thrust vector in applicant par. 23 created by exhaust discussed in par. 27.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 9, 12 – 15, 18, 19, 21 and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “leading edge of the shroud is disposed in the forward direction of an entirety of the turbine section”.  Applicant states that support is found in fig. 1 and the corresponding description in the specification. However fig. 1 would not reasonably suggest to a person of ordinary skill the instant limitation.  Additionally no discussion was found in par. 20 for example or other portions of the specification regarding the leading edge of the shroud is disposed in the forward direction of an entirety of the turbine section.  Therefore the instant recitation is considered new matter.  Claim 15 recites similar limitation “leading edge of the splitter is disposed in the forward direction of an entirety of the turbine section” and this limitation is also considered new matter for similar reasons to reasons regarding claim 1.
The claim 2 recitation “the rotatable first stage blade assembly and the core turbine engine together form a bypass ratio in a range of 10 to 15” is considered new matter.  Applicant specification provides support for a bypass ratio of equal to or greater than 10 in par. 29. However there is no upper bound disclosed and therefore no support for the specific range of a bypass ratio of 10 to 15.  For example greater than 10 can be 10.1 or 11 or 12.
Claims dependent thereon are rejected for the same reasons.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9, 12, 13, 15, 21 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by UK Patent App. GB 2165892 A (Schweiger).
Regarding claim 1, Schweiger discloses (see fig. below) a gas turbine engine 10 defining a forward direction (the opposite direction of arrow at 18 in fig. below) and an aft direction (the direction of arrow at 18), the gas turbine engine 10 configured to generate thrust in the aft direction (exhaust is generated in the aft direction that creates a thrust force in the forward direction; this is interpreted as best understood as the thrust vector in applicant par. 23 created by exhaust discussed in par. 27), the gas turbine engine 10 comprising: a core turbine engine 12 forming a core flowpath (at 14 and 16) and comprising a compressor section (at 12 and 30 in fig. below), a combustion section (see fig. below), and a turbine section (see fig. below); a rotatable first stage blade assembly 26, wherein a bypass airflow passage 24 is formed downstream of the rotatable first stage blade assembly (see fig. below); and a shroud 34 positioned at the bypass airflow passage 24 radially outward (see fig. below) of the core turbine engine 12, wherein a leading edge 38 of the shroud 34 is disposed in the forward direction of an entirety of the turbine section (see fig. below), wherein a first flowpath (see fig. below) is formed outward of the shroud 34 at which a first portion of air is flowed, and wherein the shroud 34 and the core turbine engine 12 form a second flowpath 40 therebetween, the core flowpath (at 14 and 16) in fluid communication with the second flowpath 40 to flow a mixture of a second portion of air 36 and combustion gases 14 in the second flowpath 40 (air 36 and gasses 14 are combined with mixer 42).

    PNG
    media_image1.png
    434
    799
    media_image1.png
    Greyscale
[AltContent: textbox (combustion section)][AltContent: arrow][AltContent: textbox (turbine section)][AltContent: arrow][AltContent: textbox (first flow path)][AltContent: arrow][AltContent: textbox (outer casing)][AltContent: arrow][AltContent: textbox (centerline axis)][AltContent: arrow][AltContent: textbox (first strut)][AltContent: arrow][AltContent: arrow]
Regarding claim 15, Schweiger discloses (see fig. above)  high bypass (one of ordinary skill would consider engine 10 to be a high bypass engine when comparing the core duct 16 to the bypass duct 24) gas turbine engine 10 defining a forward direction (the opposite direction of arrow at 18 in fig. below) and an aft direction (the direction of arrow at 18), the high bypass gas turbine engine 10 configured to generate thrust in the aft direction (exhaust is generated in the aft direction that creates a thrust force in the forward direction; this is interpreted as best understood as the thrust vector in applicant par. 23 created by exhaust discussed in par. 27), the high bypass gas turbine engine 10 comprising: an outer casing (see fig. above) surrounding a core turbine engine 12, wherein the core turbine engine 12 forms a core flowpath (at 16 and 14 in fig. above) and comprising a compressor section (at 12 and 30 in fig. above), a combustion section (see fig. above), and a turbine section (see fig. above); a fan assembly 26 rotatable relative to a longitudinal centerline axis (see fig. above), the fan assembly 26 forming a bypass airflow passage 24 aft of the fan assembly 26 radially outward (see fig. above) of the outer casing; and a splitter 34 positioned in the bypass airflow passage 24, wherein a first flowpath (see fig. above) is formed at the bypass airflow passage 24 radially outward of the splitter 34, wherein a leading edge 38 of the splitter 34 is disposed in the forward direction of an entirety of the turbine section (see fig. above), wherein the first flowpath receives a first portion (at “first flow path” in fig. above) of bypass air (in passage 24) from the fan assembly 26, and 4wherein a second flowpath 40 is formed between the splitter 34 and the outer casing (see fig. above), the second flowpath receiving a second portion 36 of bypass air from the fan assembly 26, and wherein the core flowpath (at 14 and 16) is in fluid communication with the second flowpath 40 to flow a mixture of the second portion of bypass air and combustion gases in the second flowpath (air 36 and gasses 14 are combined with mixer 42).
Regarding claim 9, Schweiger discloses (see fig. above) the shroud 34 and the core turbine engine together form a second flowpath inlet (at 40 in fig. above) positioned in fluid communication in the bypass airflow passage 24.
Regarding claim 12, Schweiger discloses (see fig. above) a shroud aft end (at 46 in fig. above) is positioned aft along the axial direction of a core flowpath outlet (at 42 fig. above).
Regarding claim 13, Schweiger discloses (see fig. above) the core turbine engine 12 comprises a core flowpath outlet (at 42 in fig. above) positioned forward of a shroud aft end (at 46 in fig. above), wherein the core flowpath outlet is configured to egress combustion gases to the second flowpath 40 (via mixer 42).
Regarding claim 21, Schweiger discloses (see fig. above) a fan shroud 22 radially surrounding the rotatable first stage blade assembly 26, wherein the bypass airflow passage 24 is formed between the fan shroud 22 and the core turbine engine 12.
Regarding claim 22, Schweiger discloses (see fig. above) a shroud aft end 46 is positioned in the aft direction of a fan shroud aft end (just radially outward of “36” in fig. above at fan shroud 22).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schweiger in view of NPL “Civil engines: Pratt & Whitney gears up for the future with GTF” (Warwick).
Regarding claim 2, Schweiger discloses the current invention as claimed and discussed above.  Schweiger further discloses rotatable first stage blade assembly and the core turbine engine together form a bypass ratio (the portion of air in duct 24 compared to the portion of air in duct 16).  Schweiger does not disclose a bypass ratio in a range of 10 to 15.
Warwick teaches rotatable first stage blade assembly and the core turbine engine together form a bypass ratio in a range of 10 to 12 (p. 2, top and middle; i.e. Warwick teaches a first stage blade assembly that is a fan assembly and a core engine and further teaches the corresponding bypass ratio).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Schweiger with a bypass ratio in a range of 10 to 12 as taught by Warwick in order to facilitate improving propulsive efficiency (see Warwick p. 2, top). 

Claim(s) 3 – 5, 14 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schweiger in view of US Patent 4142365 (Sargisson).
Regarding claims 3 – 5, Schweiger discloses the current invention as claimed and discussed above.  Schweiger further discloses a volume at the second flowpath corresponds to a mass flow ratio of the second portion of air to combustion gases.  Schweiger does not disclose wherein the mass flow ratio is between 0.5 and 5.0; is less than 3.0; and is greater than 0.8
Sargisson teaches (figs. 3 and 4 wherein fig. 4 is an embodiment similar to fig. 3; see col. 2, ll. 56-58) a gas turbine 10’ and further teaches a volume at a second flowpath (starting at 44 until 50 in fig. 4) corresponds to a mass flow ratio of the second portion of air (air in second flowpath entering duct at 44 in fig. 4) to combustion gases (exiting core engine at 56), and wherein the mass flow ratio is between 0.5 and 5.0; is less than 3.0; and is greater than 0.8 (ratio of 2; see col. 6, ll. 20-25); wherein a first flow path including a first portion of air is at 66 in fig. 4.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Schweiger with the mass flow ratio is between 0.5 and 5.0; is less than 3.0; and is greater than 0.8 as taught by Sargisson in order to facilitate an improved propulsive thrust benefit (Sargisson  col. 1, ll. 25-30) and greater efficiency (Sargisson col. 1, ll. 45-50) while including lessened diffusion requirements of mixer (Sargisson col. 6, ll. 25-30). 
Regarding claim 14, Schweiger discloses (see fig. above) a first strut positioned at the bypass airflow passage 24 aft of the rotatable first stage blade assembly 26.  Schweiger does not disclose a second strut connecting with the shroud radially outward of the core turbine engine.
Sargisson teaches (see fig. 4) a strut 58 connecting with a shroud radially outward of a core turbine engine.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Schweiger with a second strut connecting with the shroud radially outward of the core turbine engine as taught by Sargisson in order to facilitate providing support for the shroud of Schweiger (see Sargisson col. 5, ll. 25-30).
Regarding claim 19, Schweiger discloses (see fig. above) a volume at the second flowpath 40 corresponds to a mass flow ratio of the first portion of bypass air through the first flowpath to the second portion of bypass air through the second flowpath.  Schweiger does not disclose the mass flow ratio is between 0.5 and 5.0 during operation of the high bypass gas turbine engine.
Sargisson teaches a volume at the second flowpath (starting at 44 until 50 in figs. 3 or 4) corresponds to a mass flow ratio of the first portion of bypass air through the first flowpath to the second portion of bypass air through the second flowpath, and wherein the mass flow ratio is between 0.5 and 5.0 during operation of the high bypass gas turbine engine.  Sargisson teaches an overall fan bypass ratio from 4 to 7 (see col. 1 ll. 20-25 and col. 6, l. 30) regarding the ratio of flow between the bypass duct (26 in fig. 3 and at “64” in fig. 4) and the core engine (see inlet at 32 in fig. 4).  Sargisson further teaches a ratio of 2 regarding the core engine and second flowpath at 44 (ratio of 2; see col. 6, ll. 20-25).  It follows then that the instant ratio is between 0.5 and 5.0.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Schweiger with the mass flow ratio is between 0.5 and 5.0 during operation of the high bypass gas turbine engine as taught by Sargisson in order to facilitate an improved propulsive thrust benefit (Sargisson  col. 1, ll. 25-30) and greater efficiency (Sargisson col. 1, ll. 45-50) while including lessened diffusion requirements of mixer (Sargisson col. 6, ll. 25-30).

Claims 6 – 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Schweiger in view of Pub. No. US 20070000232 A1 (Powell).
Regarding claims 6 – 8, Schweiger discloses the current invention as claimed and discussed above.  Schweiger further discloses a volume at the second flowpath corresponds to a pressure ratio of the second portion of air at the second flowpath to combustion gases from the core flowpath and Schweiger does not disclose wherein the pressure ratio is between 0.8 and 1.4, the pressure ratio is less than 1.2, and the pressure ratio is greater than 1.0.  Regarding claim 18 Schweiger further discloses a volume at the second flowpath from a second flowpath inlet (at 38 in fig. above) corresponds to a pressure ratio of the second portion of bypass air at the second flowpath to combustion gases from the core flowpath during operation of the high bypass gas turbine engine and Schweiger does not disclose wherein the pressure ratio is between 0.8 and 1.4.
Regarding claims 6 – 8 and 18, Schweiger discloses all the of the features of the claimed invention except wherein the pressure ratio is between 0.8 and 1.4, the pressure ratio is less than 1.2, and the pressure ratio is greater than 1.0.  
While Schweiger discloses the general conditions of the claimed invention, Schweiger do not expressly teach the claimed the pressure ratio is between 0.8 and 1.4, the pressure ratio is less than 1.2, and the pressure ratio is greater than 1.0.  
The presence of a known result-effective variable would be a motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. See KSR; MPEP 2144.05(II)(B). A particular parameter is a result-effective variable when the variable is known to achieve a recognized result. See In re Antonie, 559 F.2d 618, 620, 195 USPQ 6,8 (CCPA 1977). 
Here Powell teaches the pressure ratio of a second portion of air at a second flowpath 60 to combustion gases from the core flowpath 62 is a result effective variable (see fig. 1).  For example, air from second flowpath 60 aft of splitter (located just below “12” in fig. 1) is combined with core flow from path 62 via variable area bypass injector (VABI) 102 wherein each of the flows have a pressure and wherein the pressure ratio is changed by VABI 102 (claim 6).  For example when the pressure ratio is too high (i.e. too much fan air is taken from the bypass passage) then the operational efficiency of the fan propulsion is decreased.  On the other hand if pressure ratio is too low then operability and stall problems can occur (par. [0004]).  Thus, the claimed wherein the pressure ratio is between 0.8 and 1.4, the pressure ratio is less than 1.2, and the pressure ratio is greater than 1.0, is found to be an obvious optimization of the prior art obtainable by an ordinary skilled worker through routine experimentation.
Therefore, since the general conditions of the claim, i.e. a pressure ratio of the second portion of air at the second flowpath to combustion gases from the core flowpath, were disclosed in the prior art by Schweiger, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schweiger’s invention to include wherein the pressure ratio is between 0.8 and 1.4, the pressure ratio is less than 1.2, and the pressure ratio is greater than 1.0 in order to provide operational efficiency while alleviating stall and other undesirable operational scenarios as taught by Powell in par. [0004].  It has been held “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Response to Arguments
Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection that was necessitated by applicant's amendment. However, to the extent possible, applicant arguments have been addressed in the body of the rejections, at the appropriate locations, and below.
Applicant argues that the specification explicitly states a fan bypass ratio equal to or greater than 10. In response there is no explicit support of the particular range of 10 to 15 in applicant specification. The discussion of a bypass ratio equal to or greater than 10 in par. 29 provides support for a bypass ratio of 10 however there is no upper bound specified.  If the instant par. 29 were considered support for the instant limitation than it follows that there would be support for bypass ratios of 20, 100, 200, etc.  However there is no discussion of the particular ranges above a bypass ratio of 10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC J AMAR whose telephone number is (571)272-9948. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.J.A/Examiner, Art Unit 3741                                                                                                                                                                                                        /TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741